EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rose Keagy on June 13, 2022.
The application has been amended as follows: 
Non-elected claims 21-29 have been cancelled.
Reasons for Allowance
Claims 1, 2, and 4-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed April 28, 2022, with respect to the 102 and 103 of the claims have been fully considered and are persuasive. The 102 and 103 rejections of claims 1, 2, and 4-10 have been withdrawn.
The method of depositing a layer as claimed in claim 1 was not found in or suggested by the art, specifically, measuring a physical property that is related to an air pressure in a reactor chamber of a deposition apparatus; introducing, at an atmospheric pressure, a main gas mixture comprising a source gas and an auxiliary gas into the reactor chamber, the source gas comprising a precursor material and a carrier gas; and controlling a gas flow of at least one of the source gas and the auxiliary gas into the reactor chamber in response to a change of the air pressure in the reactor chamber, wherein the gas flow of at least one of the source gas and the auxiliary gas is controlled to obtain, at varying atmospheric pressure in the reactor chamber, a constant flow speed of the main gas mixture into the reactor chamber; and more specifically: the gas flow of at least one of the source gas and the auxiliary gas is controlled to obtain, at varying atmospheric pressure in the reactor chamber, a constant flow speed of the main gas mixture into the reactor chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716